EXHIBIT 10.1
 
DIRECTORS STOCK PURCHASE AGREEMENT


This Directors Stock Purchase Agreement (this “Agreement”) is entered into on
[insert], 2013 (the “Effective Date”) by and between Premier Biomedical, Inc., a
Nevada corporation (the “Company”), and [insert], a[n] [insert] (the
“Purchaser”).  The Company and Purchaser shall each be referred to as a “Party”
and collectively as the “Parties.”


AGREEMENT
 
1.           PURCHASE OF SHARES:  On the Closing Date, subject to the terms and
conditions set forth in this Agreement, the Purchaser hereby agrees to purchase,
and the Company hereby agrees to sell, [insert] ([insert]) shares of common of
the Company (the “Shares”), at a purchase price of Five Cents ($0.05) per share,
for a total purchase price of [insert] ($[insert]) (the “Purchase Price”).


2.           CLOSING AND DELIVERY:


a) Upon the terms and subject to the conditions set forth herein, the
consummation of the transactions contemplated by this Agreement (the “Closing”)
shall take place on [insert], 2013, or at such time as mutually agreed upon
between the Parties (the “Closing Date”).  The Closing shall take place at the
offices of counsel for the Company set forth in Section 6 hereof, or by the
exchange of documents and instruments by mail, courier, facsimile and wire
transfer to the extent mutually acceptable to the Parties hereto.


b) At the Closing:


 
(i)
The Company shall deliver to the Purchaser the Shares; and



 
(ii)
The Purchaser shall deliver to the Company the Purchase Price.



3.           REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY PURCHASER:  The
Purchaser hereby represents, warrants and agrees as follows:


a) Purchase for Own Account.  Purchaser represents that he is acquiring the
Shares solely for his own account and beneficial interest for investment and not
for sale or with a view to distribution of the Shares or any part thereof, has
no present intention of selling (in connection with a distribution or
otherwise), granting any participation in, or otherwise distributing the same,
and does not presently have reason to anticipate a change in such intention.
 
b) Ability to Bear Economic Risk.  Purchaser acknowledges that an investment in
the Shares involves a high degree of risk, and represents that he is able,
without materially impairing his financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of his investment.
 
 
Page 1 of 8

--------------------------------------------------------------------------------

 
 
c) Access to Information.  The Purchaser acknowledges that the Purchaser has
been furnished with such financial and other information concerning the Company,
the directors and officers of the Company, and the business and proposed
business of the Company as the Purchaser considers necessary in connection with
the Purchaser’s investment in the Shares.  As a result, the Purchaser is
thoroughly familiar with the proposed business, operations, properties and
financial condition of the Company and has discussed with officers of the
Company any questions the Purchaser may have had with respect thereto.  The
Purchaser understands:


(i)           The risks involved in this investment, including the speculative
nature of the investment;


(ii)           The financial hazards involved in this investment, including the
risk of losing the Purchaser’s entire investment;


(iii)          The lack of liquidity and restrictions on transfers of the
Shares; and


(iv)          The tax consequences of this investment.


The Purchaser has consulted with the Purchaser’s own legal, accounting, tax,
investment and other advisers with respect to the tax treatment of an investment
by the Purchaser in the Shares and the merits and risks of an investment in the
Shares.


d) Shares Part of Private Placement.  The Purchaser has been advised that the
Shares have not been registered under the Shares Act of 1933, as amended (the
“Act”), or qualified under the securities law of any state, on the ground, among
others, that no distribution or public offering of the Shares is to be effected
and the Shares will be issued by the Company in connection with a transaction
that does not involve any public offering within the meaning of section 4(2) of
the Act and/or Regulation D as promulgated by the Shares and Exchange Commission
under the Act, and under any applicable state blue sky authority.  The Purchaser
understands that the Company is relying in part on the Purchaser’s
representations as set forth herein for purposes of claiming such exemptions and
that the basis for such exemptions may not be present if, notwithstanding the
Purchaser’s representations, the Purchaser has in mind merely acquiring the
Shares for resale on the occurrence or nonoccurrence of some predetermined
event.  The Purchaser has no such intention.


e) Purchaser Affiliation with Company.  The Purchaser is a Director of the
Company and therefore (i) has such knowledge and experience in financial and
business matters that the Purchaser is capable of evaluating the merits and
risks of an investment in the Shares; and (ii) has the capacity to protect the
Purchaser’s own interests in connection with the Purchaser’s proposed investment
in the Shares.
 
 
Page 2 of 8

--------------------------------------------------------------------------------

 


f) Further Limitations on Disposition.  Purchaser further acknowledges that the
Shares are restricted securities under Rule 144 of the Act, and, therefore, if
the Company, in its sole discretion, chooses to issue any certificates
reflecting the ownership interest in the Shares, those certificates will contain
a restrictive legend substantially similar to the following:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY ARE SUBJECT TO A LOCK-UP AGREEMENT BETWEEN THE HOLDER
AND THE COMPANY, AND THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Without in any way limiting the representations set forth above, Purchaser
further agrees not to make any disposition of all or any portion of the Shares
unless and until:
 

  (i)   A period of at least one (1) year has passed since the Closing Date (the
“Lock Up Agreement”); and, either         (ii)   There is then in effect a
Registration Statement under the Act covering such proposed disposition and such
disposition is made in accordance with such Registration Statement; or        
(iii)   Purchaser shall have obtained the consent of the Company and notified
the Company of the proposed disposition and shall have furnished the Company
with a detailed statement of the circumstances surrounding the proposed
disposition, and if reasonably requested by the Company, Purchaser shall have
furnished the Company with an opinion of counsel, reasonably satisfactory to the
Company, that such disposition will not require registration under the Act or
any applicable state securities laws.

 
Notwithstanding the provisions of subparagraphs (i)-(iii) above, no such
registration statement or opinion of counsel shall be necessary for a transfer
by such Purchaser to a partner (or retired partner) of Purchaser, or transfers
by gift, will or intestate succession to any spouse or lineal descendants or
ancestors, if all transferees agree in writing to be subject to the terms hereof
to the same extent as if they were Purchasers hereunder as long as the consent
of the Company is obtained.
 
 
Page 3 of 8

--------------------------------------------------------------------------------

 
 
g) Purchaser Qualifications.


(i)           If the Purchaser is an individual, the Purchaser is over 21 years
of age; and if the Purchaser is an unincorporated association, all of its
members are of such age.


(ii)          If the Purchaser is a corporation, partnership, employee benefit
plan or IRA, the Purchaser was either:


(a)           not formed for the purpose of investing in the Shares, has or will
have other substantial business or investments, and is (please check one):


 
_____
an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, provided that the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such Act, and the plan
fiduciary is a bank, savings and loan association, insurance company or
registered investment adviser; or



 
_____
an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974 that has total assets in excess of
$5,000,000; or



 
_____
each of its shareholders, partners, or beneficiaries is an Accredited Investor;
or



 
_____
the plan is a self directed employee benefit plan and the investment decision is
made solely by a person that is an Accredited Investor; or



 
_____
a corporation, a partnership, or a Massachusetts or similar business trust with
total assets in excess of $5,000,000.



(b)           formed for the specific purpose of investing in the Shares, and is
an Accredited Investor because each of its shareholders or beneficiaries is an
Accredited Investor.


(iii)           If the Purchaser is a Trust, the Purchaser was either:


(a)           not formed for the specific purpose of investing in the Shares,
and is an Accredited Investor because (please check one):
 
 
Page 4 of 8

--------------------------------------------------------------------------------

 


 
_____
the trust has total assets in excess of $5,000,000 and the investment decision
has been made by a “sophisticated person”; or



 
_____
the trustee making the investment decision on its behalf is a bank (as defined
in Section 3(a)(2) of the Act), a saving and loan association or other
institution as defined in Section 3(a)(5)(A) of the Shares Act, acting in its
fiduciary capacity; or



 
_____
the undersigned trustee certifies that the trust is an Accredited Investor
because the grantor(s) of the trust may revoke the trust at any time and regain
title to the trust assets and has (have) retained sole investment control over
the assets of the trust and the (each) grantor(s) is an Accredited Investor; or



 
_____
the undersigned trustee certifies that the trust is an Accredited Investor
because all of the beneficial owners of the trust are Accredited Investors



(b)           formed for the specific purpose of investing in the Shares, and
the undersigned trustee certifies that the trust is an Accredited Investor
because the grantor(s) of the trust may revoke the trust at any time and regain
title to the trust assets and has (have) retained sole investment control over
the assets of the trust and the (each) grantor(s) is an Accredited Investor.


h) Purchaser Authorization.  The Purchaser, if not an individual, is empowered
and duly authorized to enter into this Agreement under any governing document,
partnership agreement, trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision or the like; this Agreement constitutes a valid
and binding agreement of the Purchaser enforceable against the Purchaser in
accordance with its terms; and the person signing this Agreement on behalf of
the Purchaser is empowered and duly authorized to do so by the governing
document or trust instrument, pension plan, charter, certificate of
incorporation, bylaw provision, board of directors or stockholder resolution, or
the like.


i) No Backup Withholding.  The Social Security Number or taxpayer identification
shown in this Agreement is correct, and the Purchaser is not subject to backup
withholding because (i) the Purchaser has not been notified that he or she is
subject to backup withholding as a result of a failure to report all interest
and dividends or (ii) the Internal Revenue Service has notified the Purchaser
that he or she is no longer subject to backup withholding.
 
 
Page 5 of 8

--------------------------------------------------------------------------------

 


4.           REPRESENTATIONS, WARRANTIES AND AGREEMENTS BY COMPANY:  The Company
hereby represents, warrants and agrees as follows:


a) Authority of Company.  The Company has all requisite authority to execute and
deliver this Agreement and to carry out and perform its obligations under the
terms of this Agreement.
 
b) Authorization.  All actions on the part of the Company necessary for the
authorization, execution, delivery and performance of this Agreement by the
Company and the performance of the Company’s obligations hereunder has been
taken or will be taken prior to the issuance of the Shares.  This Agreement,
when executed and delivered by the Company, shall constitute valid and binding
obligations of the Company enforceable in accordance with their terms, subject
to laws of general application relating to bankruptcy, insolvency, the relief of
debtors and, with respect to rights to indemnity, subject to federal and state
securities laws.  The issuance of the Shares will be validly issued, fully paid
and nonassessable, will not violate any preemptive rights, rights of first
refusal, or any other rights granted by the Company, and will be issued in
compliance with all applicable federal and state securities laws, and will be
free of any liens or encumbrances, other than any liens or encumbrances created
by or imposed upon the Purchaser through no action of the Company; provided,
however, that the Shares may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time the transfer is proposed.
 
c) Governmental Consents.  All consents, approvals, orders, or authorizations
of, or registrations, qualifications, designations, declarations, or filings
with, any governmental authority required on the part of the Company in
connection with the valid execution and delivery of this Agreement, the offer,
sale or issuance of the Shares, or the consummation of any other transaction
contemplated hereby shall have been obtained, except for notices required or
permitted to be filed with certain state and federal securities commissions,
which notices will be filed on a timely basis.


5.           INDEMNIFICATION:  The Purchaser hereby agrees to indemnify and
defend the Company and its officers and directors and to hold them harmless from
and against any and all liability, damage, cost or expense incurred on account
of or arising out of:


(a)           Any breach of or inaccuracy in the Purchaser’s representations,
warranties or agreements herein;


(b)           Any disposition of any Shares contrary to any of the Purchaser’s
representations, warranties or agreements herein; and


(c)           Any action, suit or proceeding based on (i) a claim that any of
said representations, warranties or agreements were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company or any
director or officer of the Company under the Act, or (ii) any disposition of any
Shares.
 
 
Page 6 of 8

--------------------------------------------------------------------------------

 


6.           MISCELLANEOUS:


a) Binding Agreement.  The terms and conditions of this Agreement shall inure to
the benefit of and be binding upon the respective successors and assigns of the
Parties.  Nothing in this Agreement, expressed or implied, is intended to confer
upon any third party any rights, remedies, obligations, or liabilities under or
by reason of this Agreement, except as expressly provided in this Agreement.
 
b) Governing Law; Venue.  This Agreement shall be governed by and construed
under the laws of the State of Florida as applied to agreements among Florida
residents, made and to be performed entirely within the State of Florida.  The
Parties agree that any action brought to enforce the terms of this Agreement
will be brought in the appropriate federal or state court having jurisdiction
over Pinellas County, Florida, United States of America.
 
c) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
d) Titles and Subtitles.  The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
e) Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt.  All communications
shall be sent as follows:
 

If to the Company: Premier Biomedical, Inc.
970 Lake Carillon, Suite 300
St. Petersburg, FL 33716
Attn: William A. Hartman, President
Facsimile (___)           
    with a copy to: The Lebrecht Group, APLC
406 W. South Jordan Parkway, Suite 160
South Jordan, UT  84095
Attn:  Brian A. Lebrecht, Esq.
Facsimile (801) 983-4958
    If to Purchaser:   __________________________________
__________________________________
__________________________________
Facsimile (___)______________________       

 
 
Page 7 of 8

--------------------------------------------------------------------------------

 
 
or at such other address as the Company or Purchaser may designate by ten (10)
days advance written notice to the other Party hereto.
 
f) Modification; Waiver.  No modification or waiver of any provision of this
Agreement or consent to departure therefrom shall be effective unless in writing
and approved by the Company and the Purchaser.
 
g) Entire Agreement; Successors.  This Agreement and the Exhibits hereto
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof and no Party shall be liable or bound to the
other Party in any manner by any representations, warranties, covenants and
agreements except as specifically set forth herein.  The representations,
warranties and agreements contained in this Agreement shall be binding on the
Purchaser’s successors, assigns, heirs and legal representatives and shall inure
to the benefit of the respective successors and assigns of the Company and its
directors and officers.
 
h) Expenses.  Each Party shall pay their own expenses in connection with this
Agreement.  In addition, should either Party commence any action, suit or
proceeding to enforce this Agreement or any term or provision hereof, then in
addition to any other damages or awards that may be granted to the prevailing
Party, the prevailing Party shall be entitled to have and recover from the other
Party such prevailing Party’s reasonable attorneys’ fees and costs incurred in
connection therewith.
 
i) Currency.  All currency is expressed in U.S. dollars.
 
IN WITNESS WHEREOF, the Parties have executed this Directors Loan Agreement as
of the date first written above.
 
 
“Company”
“Purchaser”
   
Premier Biomedical, Inc.,
____________________________________
a Nevada corporation
          ____________________________________  
By:           William A. Hartman
By: ____________________________________
Its:           President and CEO
Its: ____________________________________         

 
 
Page 8 of 8

--------------------------------------------------------------------------------